342 S.W.3d 442 (2011)
Douglas W. JACKSON and Cary Lee JACKSON, Appellants,
v.
John Gordon ROSS, Karen Tursi, and Regional Home Inspection Co., Respondents.
No. ED 95307.
Missouri Court of Appeals, Eastern District, Division Three.
June 14, 2011.
Mark M. Wenner, Clayton, MO, for appellants.
Brent L. Martin, St. Peters, MO, Claude C. Knight, St. Charles, MO, for respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURLAM.
The plaintiffs, homebuyers Douglas and Cary Jackson, appeal the judgment entered *443 by the Circuit Court of St. Charles County against them and in favor of the defendants, sellers John Ross and Janet Tursi, and home inspector Regional Home Inspection Company.[1] We have reviewed the parties' briefs and the record on appeal, and find no error.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court's judgment. Rule 84.16(b)(1).
NOTES
[1]  Janet Tursi had filed a cross-claim against John Ross for indemnity, but the trial transcript confirms that she abandoned this cross-claim.